Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Applicant Arguments/Remarks
3.	Applicant has amended the claims and argues that the amended language of “wherein only the second players that are located at the venue play the bonus game” provides a practical application under Bascom, Amdocs, and DDR holdings.  Examiner disagrees.  Upon a review of the claim as a whole the amended language is superfluous i.e., once second players (distinguished from first players) are determined to be located at the venue and are provided funds to play a bonus game (in bold below), it is redundant to state this again but for the word only.  Of course ‘only’, there are no other eligible cohorts reasonably within the scope of the claim.  
2. (currently amended) A method comprising: 

controlling, by at least one processor of a computing device: 

receiving, over a communication network, from respective first computing devices, first information about a first set of games that are based on one or more events and played by first players, in which the one or more events are held at a venue and the first information indicates locations respectively of the first computing devices used to play the first set of games; 

determining that the first players that are playing the first set of games are not located at the venue, based on the first information from the first computing devices; 

based on the determining that the first players are not located at the venue, allocating a portion of first money used to play the first set of games to a bonus pool to which given players located at the venue may gain access; 

receiving, over the communication network, from respective second computing devices, second information about a second set of games that are based on the one or more events and played by second players, in which the second information indicates locations respectively of the second computing devices used to play the second set of games; 

determining that the second players that are playing the second set of games are located at the venue, based on the second information from the second computing devices, in which no portion of second money used to play the second set of games is allocated to the bonus pool; 

based on the-determining that the second players are located at the venue, allocating bonus currency to the second players, in which the bonus currency is usable by the second players to play a bonus game, in which at least part of the bonus pool is winnable from play of the bonus game; 

receiving, over the communication network, a request to play the bonus game using the bonus currency from one of the second players, in which the request identifies a winning condition of a second event held at the venue; and 

determining an outcome of the bonus game, in which the one of the second players wins money from the bonus pool if the winning condition occurs in the second event; 

in which a respective amount of the bonus currency allocated to each second player is proportional to a risk type of a respective second game played by the each second player, and in which the bonus currency is not exchangeable for a monetary value, and 

wherein only the second players that are located at the venue play the bonus game.
4.	As to Applicant’s assertions of patentability, Examiner disagrees that the amended language and claim as a whole is an improvement rooted in computer technology.  Applicant has cited similarities to Bascom, DDR, and Amdocs.
In Bascom, the invention was directed to filtering Internet content  by a remote system where a filter installed at a remote ISP server provided individually customizable filtering on a local computer.  An improvement being the result of combining customization benefits of local filters with the security benefits of ISP servers that can identify and associate accounts with content requests.  Bascom represented how to solve a problem with an abstract idea, and implemented the idea with generic pre-exiting technical features of ISP servers.  In the end, local users could not divine that their local individualized customizations were, in fact, remotely determined and implemented.
In DDR, directed to methods and systems for generating a composite web page that combines certain visual elements of a “host” website with content of a third-party merchant.  The Court distinguished DDR (over Ultramercial), because the claims do not broadly and generically recite a “use of the Internet” to perform an abstract business practice.  The claims at issue specify how interactions with the Internet are manipulated to yield a desired result – a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above described hybrid web page that presents product information from the third-party and visual “look and feel” elements from the host website. When the limitations of the patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet.  In the end, consumers could not perceive that they, in fact, were not sent to the third-party website.
In Amdocs, an invention directed to processing network accounting information where the invention applyied a number of field enhancements in a distributed fashion.  The distributed enhancement was a critical advancement over the prior art because now granular data can reside in the peripheries of the system, close to and accessible by their respective sources.  This process helps to avoid congestion in network bottle necks but still allows data to be accessible from a central location as opposed to traditional systems where all data flows into a central location making access difficult and requiring huge databases.  In the end, congestion was avoided because data was, in fact, subject to a number of field enhancements in a distributed manner.
5.	Paraphrasing Applicant’s argument, that by incentivizing players to visit the venue, input is generated locally thereby reducing bandwidth to a public network, which is an improvement rooted in technology.  Examiner disagrees.  It appears that the improvement is rooted in modifying the behavior of the users using the system, and not rooted in a solution to an abstract problem resolved by computerized operations of the system causing bandwidth to be conserved.  In particular, Examiner cannot equate localizing the location of gaming activity as the same, in like or kind, to the remote identification and customization in Bascom; the overriding of events resulting from the click of a hyperlink in DDR; or the applying field enhancements of data in a distributed fashion in Amdoc.  While bandwidth may necessarily be rooted in computer technology, there is no nexus to an inventive concept supplied by Applicant’s claimed invention.  Nothing about Applicant’s claimed invention conserves bandwidth but for not consuming it in the first place.  Yet in Bascom, customization operations were relocated securely not eliminated; in DDR, website visitors were exposed to a hybrid web page not logged off; and in Amdocs, congestion was averted by field enhanced data not by denying access.  Net, Applicant’s argument is premised on a different use of the claimed invention and not on a solution to an abstract idea implemented by features of generic technology.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 2-22 remain rejected under 35 U.S.C. §101 (See Final Rejection 1/19/2021). 
7.	Additionally, the amendments which offer merely superfluous information remain rejected for double patenting (See Final Rejection 1/19/2021).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

.